IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 38573

STATE OF IDAHO,                                  )     2012 Unpublished Opinion No. 314
                                                 )
       Plaintiff-Respondent,                     )     Filed: January 11, 2012
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
SANTIAGO JIM REYNA,                              )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Gregory M. Culet, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of five years, for felony driving under the influence, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Santiago Jim Reyna pled guilty to felony driving under the influence. Idaho Code §§ 18-
8004, 18-8005. The district court sentenced Reyna to a unified term of ten years, with a
minimum period of confinement of five years. Reyna appeals asserting that the district court
abused its discretion by imposing an excessive sentence.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing


                                                1
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Reyna’s judgment of conviction and sentence are affirmed.




                                                   2